EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeramie Keys on 5/27/21.

The application has been amended as follows: 
In claim 1, line 7, “the” has been deleted and –a—has been inserted.  In line 7, after “width”, the following has been inserted
--of the separate pulse widths--.

In claim 2, line 2, before “includes”, --further—has been inserted.

In claim 4, line 2, before “includes”, --further—has been inserted.

In claim 6, line 6, the second occurrence of “the” has been deleted and –a—has been inserted.  In line 6, after “width”, the following has been inserted
--of the separate pulse widths--.

In claim 7, line 2, before “includes”, --further—has been inserted.



In claim 10, line 7, the second occurrence of “the” has been deleted and –a—has been inserted.  In line 7, after “width”, the following has been inserted
--of the separate pulse widths--.

In claim 11, line 2, before “includes”, --further—has been inserted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        6/9/21